IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


GARY H. POWELL                              : No. 927 MAL 2015
                                            :
             v.                             : Petition for Allowance of Appeal from
                                            : the Order of the Commonwealth Court
UNEMPLOYMENT COMPENSATION                   :
BOARD OF REVIEW                             :
JOE KRENTZMAN & SONS, INC.                  :
                                            :
                   Intervenor               :
                                            :
                                            :
                                            :
PETITION OF: UNEMPLOYMENT                   :
COMPENSATION BOARD OF REVIEW                :
                                            :
                                            :
                                            :


                                       ORDER



PER CURIAM

      AND NOW, this 13th day of April, 2016, the Petition for Allowance of Appeal is

GRANTED. The issue as stated by petitioner is:

             Should a Commonwealth agency be required to allow a suspended
             attorney to represent a party in its hearings and proceedings?

      The Office of Disciplinary Counsel’s Application for Leave to File as Amicus

Curiae in Support of Petition for Allowance of Appeal is DENIED.          Andrew J.

Ostrowski’s Application to Intervene is DENIED.